Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 16-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant amended claim 16 and argued that Lee publication (2011/0215759) fails to disclose or suggest a wired and detachable, re-assembleable, or movable charging-unit for an electric device, in which the wire is either coiled within the electric device without a spring mechanism, or the charging unit includes its own space or compartment within the charging unit (as opposed to the electric device) for storing the conductive wire. 
The applicant also pointed out that the Lee publication discloses an electric device in the form of a power strip. Charging units are removably connected to the power strip by a wire. However, there is no suggestion of eliminating the elastic wire coiling mechanism, as claimed, or that the wire is also stored in a space or compartment of the charging unit. According to the Applicant, the coil mechanism disclosed in the Lee publication is vulnerable to malfunction and breakage, and therefore is less reliable than that of the claimed invention. 
Claims 17-23 depend on claim 16.
Claim 24 recites an LED light having a charging function including, in combination, a fixed charging unit built-in the LED light, or a detachable, re-assembleable, or movable wired charging unit, wherein each charging unit has one or more than one of: (a) a wireless charger function, or (b) a USB charging function. These features are not disclosed or suggested by Lee publication (2011/0215759), Byrne et al. (U.S. Publication No. 2015/0091522), Chen et al. (U.S. Patent No. 6,780,048), and Chien (U.S. Publication No. 2014/0307439). 
Claims 25-33 depend on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875